Exhibit 10.1

 



 

 

 

 

 

 

VILLAGE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

 

 

As Amended and Restated
Effective July 9, 2016

 

 

 

 

 

VILLAGE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

Table of Contents 

 





    Page       ARTICLE I DEFINITIONS 1 1.01 Administrator    1 1.02 Bank    1
1.03 Benefit Commencement Date    1 1.04 Board    1 1.05 Cause    1 1.06 Change
in Control   1 1.07 Code    1 1.08 Committee    1 1.09 Disabled    1 1.10
Effective Date    2 1.11 Eligible Employee    2 1.12 Employer    2 1.13 ERISA   
2 1.14 Named Fiduciary   2 1.15 Participant    2 1.16 Participating Employer   2
1.17 Period of Service or Service   2 1.18 Plan    2 1.19 Plan Year    2 1.20
Present Value    2 1.21 Regulations or Treasury Regulations   3 1.22 Retirement
   3 1.23 Service Requirement   3 1.24 Specified Employee   3 1.25 Supplemental
Benefit   3 1.26 Termination of Employment   3 1.27 Years of Service   3      
ARTICLE II GENERAL    4 2.01 Effective Date    4 2.02 Purpose    4       ARTICLE
III ELIGIBILITY AND PARTICIPATION   5 3.01 Eligibility    5 3.02 Participation
   5





 



 i 

 



 

VILLAGE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016





 



ARTICLE IV SUPPLEMENTAL BENEFIT 6 4.01 Supplemental Benefit 6 4.02 Termination
of Employment 6 4.03 Accelerated Vesting 6 4.04 Normal Form and Timing of
Supplemental Benefit 6 4.05 General Limitations 7 4.06 No Acceleration of
Payment 7       ARTICLE V DEATH BENEFITS 8 5.01 Pre-Retirement Survivor Benefit
8 5.02 Post-Retirement Survivor Benefit 8 5.03 Beneficiary Designation 8 5.04
Suicide 8       ARTICLE VI ADMINISTRATION 9 6.01 Bank as Administrator 9 6.02
Appointment of Advisors 9 6.03 Administrative Rules 9 6.04 Duties 9 6.05 Fees 10
      ARTICLE VII CLAIMS PROCEDURE 10 ARTICLE VIII AMENDMENT AND TERMINATION 11
8.01 Amendment 11 8.02 Termination 11       ARTICLE IX MISCELLANEOUS PROVISIONS
11 9.01 Alienation 11 9.02 Incapacity 11 9.03 Successors and Assigns 11 9.04
Limitation of Rights 11 9.05 No Funding of the Plan 12 9.06 Severability 12 9.07
Notification of Addresses 12 9.08 Receipt and Release for Payments 12 9.09
Headings 12 9.10 Indemnification 12 9.11 Tax Withholding 12 9.12 Responsibility
for Legal Effect 13 9.13 Successors, Acquisitions, Mergers, Consolidations 13
9.14 Governing Law 13 9.15 Bonding 13 9.16 Usage 13 9.17 Section 409A Provisions
13



 



EXHIBIT A DESIGNATION OF BENEFICIARY SCHEDULE A EMPLOYEES APPROVED FOR PLAN
PARTICIPATION   SCHEDULE B SCHEDULE OF BENEFITS   SCHEDULE C PARTICIPATING
EMPLOYERS  



  

 



 ii 

 



 



ARTICLE I 

DEFINITIONS

 

Wherever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning:

 

1.01 "Administrator" means the person or persons described in Section 6.01
hereof.

 

1.02 "Bank" means Village Bank and any successor thereto. The Bank is the
sponsor of the Plan.

 

1.03 “Benefit Commencement Date” means the date a Participant’s Plan benefit
payments begin as specifically set out in Schedule B or, if no such date is
provided in Schedule B, the date provided in Section 4.04.

 

1.04 "Board" means the Board of Directors of the Bank.

 

1.05 "Cause" means (i) the failure of a Participant to perform his duties or
comply with reasonable directions of the Board; (ii) the determination by the
Board in the exercise of its reasonable judgment that the Participant has
committed an act or acts constituting (1) a felony or other crime involving
moral turpitude, dishonesty or theft, (2) dishonesty or disloyalty with respect
to the Bank, or (3) fraud; or (iii) the Participant's gross negligence in the
performance of his duties.

 

1.06 "Change in Control" means, after the Effective Date of this Plan, (1) any
person, including a group as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, who becomes the owner or beneficial owner of Bank
securities having 50% or more of the combined voting power of the then
outstanding Bank securities that may be cast for the election of the Bank's
directors other than a result of an issuance of securities initiated by the
Bank, or open market purchases approved by the Board, as long as the majority of
the Board approving the purchases is a majority at the time the purchases are
made; or (ii) as the direct or indirect result of, or in connection with, a
tender or exchange offer, a merger or other business combination, a sale of
assets, contested election, or any combination of these events, the persons who
were directors of the Bank before such events cease to constitute a majority of
the Bank's Board, or any successor's board, within two years of the last of such
transactions. For purposes of this Plan, the date of a Change in Control is the
date on which an event described in (i) or (ii) occurs. If a Change in Control
occurs on account of a series of transactions, the date of the Change in Control
is the date of the last of such transactions.

 

1.07 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.08 "Committee" means the Personnel Committee appointed by the Board of
Directors.

 

1.09 "Disabled" means the Participant is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant's Employer.

 



 1 

 

 

 

1.10 "Effective Date" means October 20, 2003. The effective date of the prior
amendment and restatement was January 1, 2008, and the effective date of the
most recent amendment and restatement is July 9, 2016.

 

1.11 "Eligible Employee" means any officer or other key employee of the Bank as
defined by resolution of the Committee and approved by the Board of Directors.

 

1.12 "Employer" means the Bank or a Participating Employer thereof, as set forth
in Schedule C hereto.

 

1.13 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.14 "Named Fiduciary" means the Bank.

 

1.15 "Participant" means an Eligible Employee who is participating in the Plan
in accordance with Section 3.01 hereof, as shown on Schedule A, and has not, for
any reason, become ineligible to participate in the Plan.

 

1.16 "Participating Employer" means any subsidiary or affiliate of the Bank that
the Bank has approved for participation in the Plan and that otherwise has
approved and adopted the Plan.

 

1.17 "Period of Service" or "Service" means the period commencing October 20,
2003, or, if later, the date an Eligible Employee becomes a Participant in this
Plan and ending on the Participant's Termination of Employment or Retirement.
Each Participant's required Period of Service is described in Schedule B.

 

1.18 "Plan" means the Village Bank Supplemental Executive Retirement Plan.

 

1.19 "Plan Year" means the calendar year.

 

1.20 "Present Value" means the present value of the Participant's Supplemental
Benefit calculated for purposes of Section 5.01, (a) using a present value
discount rate determined under Section 7520(a)(2) of the Code based on
applicable guidance published for the month of the payment under Section 5.01,
and (b) assuming the Supplemental Benefit otherwise would have been distributed
in a series of equal monthly payments for the period provided on Schedule B,
commencing on the date payment is actually made under Section 5.01, and
continuing on the first day of each month thereafter during the applicable
payment period.

 

 

 2 

 



  

VILLAGE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016 

 

 

1.21 "Regulations" or "Treasury Regulations" means the federal income tax

 

regulations, as promulgated by the Secretary of the Treasury or its delegate (as
amended from time to time).

 

1.22 "Retirement" means a Participant's separation from service (within the
meaning of Code section 409A) with the Bank and any Participating Employer,
without regard to age, on or after the date the Participant has met his Service
Requirement described in Schedule B.

 

1.23 “Service Requirement” means the Period of Service or time (as applicable)
specified in Schedule B, for purposes of determining a Participant’s eligibility
to commence receiving Plan benefits.

 

1.24 "Specified Employee" means an Eligible Employee who, as of December 31 of
any calendar year, satisfies the requirement of Code Section 416(i)(1)(A)(i),
(ii), or (iii) (applied in accordance with Treasury Regulations thereunder and
disregarding Code Section 416(i)(5)). An Eligible Employee who meets the
criteria set forth in the preceding sentence will be considered a Specified
Employee for purposes of the Plan for the 12-month period commencing on the next
following April 1.

 

1.25 "Supplemental Benefit" means a Participant's benefit under this Plan as
described at Schedule B. Except as otherwise provided herein, the Supplemental
Benefit of a Participant who experiences a Termination of Employment shall be
determined in accordance with Section 4.02.

 

1.26 "Termination of Employment" means any termination of employment with the
Bank prior to the Participant meeting his Service Requirement described in
Schedule B, including a termination of employment because of the Participant has
been determined to be Disabled. For purposes of this Plan, the employment status
of the Participant and the date of termination of the Participant's employment
shall be determined by the Bank in accordance with Code section 409A and
Treasury Regulations.

 

1.27 "Years of Service", for purposes of vesting, means the total number of
whole years of a Participant's Periods of Service accrued on or after October
20, 2003, or, if later, on and after the Eligible Employee becomes a
Participant.

 



 3 

 

 

 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

ARTICLE II
GENERAL

 

2.01 Effective Date. The provisions of the Plan were originally adopted as the
Southern Community Bank & Trust Supplemental Executive Retirement Plan effective
October 20, 2003. The Plan was amended and restated as the Village Bank
Supplemental Executive Retirement Plan effective January 1, 2005. The Plan was
amended and restated effective January 1, 2008, to make certain changes to
comply with Code Section 409A and Treasury Regulations and other guidance
thereunder, including transition rules. The Plan is again amended and restated
effective July 9, 2016, to clarify provisions consistent with the Bank’s
original intent and the manner in which the Plan has been operated. The rights,
if any, of any person whose status as an employee of the Bank, and its
subsidiaries or affiliates, if any, has terminated shall be determined pursuant
to the Plan as in effect on the date such employee terminated, unless
subsequently adopted provisions of the Plan are made specifically applicable to
such person.

 

2.02 Purpose. The purpose of the Plan is to provide supplemental retirement
income to a Participant. The Plan is intended to be (and shall be construed and
administered as) an "employee pension benefit plan" under the provisions of the
Employee Retirement Income Security Act of 1974 ("ERISA") which is unfunded and
is maintained by the Bank solely to provide retirement income to a select group
of management or highly compensated employees. The Plan also is intended to
comply with Code Section 409A and Treasury Regulations thereunder. All
provisions of the Plan, including elections, consents and modifications thereto,
should be interpreted consistent with that intent. If any provision of the Plan,
including any election procedures, consents or modifications thereto, would be
prohibited by or inconsistent with Code section 409A, then such provision shall
be amended to comply with Code section 409A. The Administrator is authorized to
adopt rules or regulations deemed necessary or appropriate to anticipate or
comply with Code section 409A and to declare any election, consent or
modification thereto void if non-compliant with Code section 409A.

 

 4 

 





  

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

ARTICLE III 

ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility. Eligibility for Plan participation shall be limited to those
employees who otherwise constitute a select group of management and highly
compensated employees of the Employer. The Committee shall, with Board approval,
designate whether and when an employee is eligible to participate in the Plan.

 

3.02 Participation. An Eligible Employee, once designated Committee and approved
by the Board in writing to participate in the Plan, shall become a Participant
sixty (60) days following the date of his or her designation and approval
(unless an earlier participation date for such Eligible Employee is specifically
designated and approved) and shall be listed on Schedule A. An Eligible Employee
who becomes a Participant shall remain a Participant unless and until the
Committee resolves that such employee is no longer eligible to participate in
the Plan. Any action to remove a previously Eligible Employee shall be effective
as of the later of: (i) the date the action is taken or (ii) the stated
effective date of the action. An employee whose participation in the Plan is
revoked and terminated shall be provided only those benefits to which he
otherwise is entitled, under the terms of Article IV, as to participation
through his or her termination of participation.

 



 5 

 

 

 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

ARTICLE IV 

SUPPLEMENTAL BENEFIT

 

4.01 Supplemental Benefit. Except as otherwise provided herein, each Participant
shall be entitled to a Supplemental Benefit beginning after his Retirement, in
accordance with Section 4.04, pursuant to the Schedule of Benefits attached
hereto as Schedule B.

 

4.02 Termination of Employment. The Supplemental Benefit of a Participant who
has a Termination of Employment shall be determined by multiplying the amount of
his Supplemental Benefit, provided in Schedule B, by a fraction in which the
Participant's total Years of Service (up to a maximum of his Service
Requirement) is the numerator and the Participant's Service Requirement, as
provided on Schedule B, is the denominator.

  

4.03 Accelerated Vesting. Notwithstanding the Participant's Service Requirement
described in Schedule B, if a Participant becomes Disabled or has a Termination
of Employment due to death, vesting will accelerate and the Participant will be
entitled to the full amount of his Supplemental Benefit as if he has satisfied
the requirements for Retirement. In addition, upon a Change in Control, vesting
will accelerate, and the Participant will be entitled to the full amount of his
Supplemental Benefit, without regard to his Service Requirement, upon
Termination of Employment or Retirement.

 

 4.04 Normal Form and Timing of Supplemental Benefit.

 

(a)                      A Participant's Supplemental Benefit shall be paid in a
series of equal monthly payments for the period provided on Schedule B, on the
first day of each applicable month.

 

(b)                     Except as otherwise provided in this Section 4.04 or
unless a different Benefit Commencement Date is set forth on Schedule B,
Supplemental Benefit payments shall commence on the first day of the month
following the Participant's Retirement. A Supplemental Benefit payment made to a
Specified Employee shall commence on the first day of the month following the
six-month anniversary of the Specified Employee's Retirement, unless an
exception to this delay applies under Code section 409A — e.g., in the case of
Disability or payment beginning on a specified Benefit Commencement Date. The
initial payment made under the preceding sentence shall include amounts that
would have been paid through the date of such initial payment had the
Participant not been a Specified Employee.

 

 6 

 



 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

(c) Except as provided in the following sentence, if a Participant has a
Termination of Employment, then payments shall commence on the first day of the
month following the date on which the Participant would have fulfilled the
Service Requirement had he or she remained employed by the Bank or any
Participating Employer. No payment shall be made to a Specified Employee prior
to the first day of the month following the six-month anniversary of the
Specified Employee's Termination of Employment, however, unless an exception to
this delay applies under Code section 409A — e.g., in the case of Disability or
payment beginning on a specified Benefit Commencement Date. In the event of such
a delay, the initial payment shall include amounts that would have been paid
through the date of such initial payment had the Participant not been a
Specified Employee.

 

4.05 General Limitations. Notwithstanding any provision of this Plan to the
contrary, the Bank shall not pay any benefit under this Plan if such payment
would result in the violation of any banking law, regulation or regulatory
order.

 

4.06 No Acceleration of Payment. Except as provided in Code section 409A and
Treasury Regulations thereunder, no acceleration in the time or schedule of any
payment or amount scheduled to be paid under the Plan is permitted.

 

 7 

 





 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

ARTICLE V 

DEATH BENEFITS

 

5.01 Pre-Termination Survivor Benefit. If a Participant dies while employed by
the Bank, the Participant's spouse, or the Participant's designated beneficiary
in the event the Participant has no spouse or the spouse fails to survive the
Participant, shall be entitled to receive the amount by which (i) the Present
Value of the full amount of the Participant's Supplemental Benefit (taking into
account any accelerated vesting applicable under Section 4.03) exceeds (ii) the
death benefits payable to a beneficiary designated by the Executive under a life
insurance contract owned by the Bank and subject to a split dollar insurance
agreement between the Bank and the Participant. Payment due under this Section
5.01 shall be made within ninety (90) days following the Participant's death, in
a lump sum.

 

5.02 Post-Termination Survivor Benefit. If a Participant dies after his
Retirement or Termination of Employment, the Participant's spouse, or the
Participant's designated beneficiary in the event the Participant has no spouse
or the spouse fails to survive the Participant, shall be entitled to receive the
remaining installments of his Supplemental Benefit at the time or times such
installments would have been paid under Article IV.

 

5.03 Beneficiary Designation. A Participant shall designate a primary and
contingent beneficiary on the form furnished by the Bank (attached hereto as
Exhibit A), which may be changed by the Participant from time to time by written
notice to the Bank and upon such change the rights of all previously designated
beneficiaries to receive any benefits under this Plan shall cease. If the
Participant's spouse fails to survive him and (i) the Participant has failed to
make a beneficiary designation, (ii) no person designated as beneficiary is
alive, (iii) no trust has been established, or (iv) no successor beneficiary has
been designated who is alive, the beneficiary shall be the Participant's
surviving children, or if no children are alive, the Participant's parent or
parents, or if no parent is alive, the legal representative of the deceased
Participant's estate.

 

5.04 Suicide. Notwithstanding anything to the contrary in this Plan, the
benefits otherwise provided herein shall not be payable if the Participant's
death results from suicide, whether sane or insane, within two (2) years and
three months after the date of the Participant's entry into the Plan.

 



 8 

 

 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

ARTICLE VI 

ADMINISTRATION

 

6.01 Committee as Administrator. The Bank has appointed the Committee to
administer the Plan. Any action by the Committee shall be determined by a vote
of a majority of its members. Either the Chairman or the Secretary may produce
or execute any certificate or other written action or direction on behalf of the
Committee. The Chairman or any two (2) members may call meetings. A majority of
the members of the Committee at the time in office shall constitute a quorum for
the transaction of business.

 

6.02 Appointment of Advisors. The Bank may appoint such legal counsel,
consultants, accountants, record keepers, actuaries, auditors and other persons,
as the Bank deem necessary or appropriate for the proper administration of the
Plan.

 

6.03 Administrative Rules. The Administrator may adopt such rules of procedure
as it deems desirable for the conduct of its affairs, except to the extent that
such rules conflict with the provisions of the Plan.

 

6.04 Duties. The Administrator shall have the following rights, powers and
duties:

 

(a)                  The decision of the Administrator in matters within its
jurisdiction shall be final, binding and conclusive upon the Bank and upon any
other person affected by such decision, subject to the claims procedure
hereinafter set forth.

 

(b)                  The Administrator shall have the duty and authority to
interpret and construe the provisions of the Plan, to decide any question that
may arise regarding the rights of employees, Participants and beneficiaries, and
the amounts of their respective interests, to adopt such rules and to exercise
such powers as the Administrator may deem necessary for the administration of
the Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the terms of the Plan. No benefit shall be payable under the
Plan unless the Administrator in its sole discretion determined that such
benefit is due.

 

(c)                  The Administrator shall keep a record of any formal actions
taken, and shall keep such other records and accounts as may be necessary for
the proper administration of the Plan. The Administrator shall be responsible
for supplying such information and reports to the Internal Revenue Service, the
U.S. Department of Labor and the Participants as required by law.

 

(d)                  The Administrator shall cause the principal provisions of
the Plan to be communicated to the Participants, and a copy of the Plan and
other documents to be available at the principal office of the Bank for
inspection by the Participants at reasonable times determined by the
Administrator.

 

 9 

 



 

 VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

(e)                  The Administrator shall periodically report to the Board,
no less frequently than annually, with respect to the status of the Plan.

 

6.05 Fees. Notwithstanding any compensation arrangements entered into between
the Bank and any Administrator member, no fee or compensation shall be paid to
any person for service on the Committee with respect to the administration of
the Plan. 

 

ARTICLE VII 

CLAIMS PROCEDURE

 

Claims for benefits under the Plan must be filed with the Administrator on forms
supplied by the Bank. The Administrator shall be responsible for deciding
whether such claim is within the scope provided by the Plan (a "Covered Claim")
and for providing full and fair review of the decision with respect to such
claim. In addition, the Administrator shall provide a full and fair review in
accordance with ERISA and applicable U.S. Department of Labor Regulations,
including without limitation Section 503 thereof.

 

Each Claimant or other interested person shall file with the Administrator such
pertinent information as the Administrator may specify, and in such manner and
form as the Administrator may specify and provide, and such person shall not
have any rights or be entitled to any benefits or further benefits hereunder, as
the case may be, unless such information is filed by the Claimant or on behalf
of the Claimant. Each Claimant shall supply at such times and in such manner as
may be required, written proof that the benefit is covered under the Plan. If it
is determined that a Claimant has not incurred a Covered Claim or if the
Claimant shall fail to furnish such proof as is requested, no benefits or no
further benefits hereunder, as the case may be, shall be payable to such
Claimant.

 

For all purposes under the Plan, the decision with respect to a claim if no
review is requested and the decision with respect to a claim if review is
requested shall be final, binding and conclusive on all interested parties as to
matters relating to the Plan.

 

 10 

 



 

 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

ARTICLE VIII 

AMENDMENT AND TERMINATION

 

8.01 Amendment. The Bank reserves the right to amend the Plan in any manner that
it deems advisable by a resolution of the Board. No amendment shall, without the
Participant's consent, affect the amount of the Participant's Supplemental
Benefit at the time the amendment becomes effective or the right of the
Participant to receive a Supplemental Benefit to which the Participant has
become entitled in accordance with Article IV of the Plan.

 

8.02 Termination. The Bank reserves the right to terminate the Plan at any time
by resolution of the Board. No termination shall, without the consent of the
Participant, affect the amount of the Participant's Supplemental Benefit prior
to the termination of the right of the Participant to receive a Supplemental
Benefit to which the Participant has become entitled in accordance with Article
IV of the Plan. Any termination of the Plan shall be carried out in accordance
with Code section 409A and Treasury Regulation section l.409A-3(j)(4)(ix).

 

ARTICLE IX 

MISCELLANEOUS PROVISIONS

 

9.01 Assignment and Aienation.

 

(a)          Subject to the exceptions provided below or as required by
applicable law, no benefit that shall be payable hereunder to any person
(including a Participant, Spouse or Beneficiary) shall be subject in any manner
to anticipation, alienation, sale, transfer, assign, pledge, encumbrance, charge
or attachment. Subject to the exceptions provided below or as required by
applicable law, any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or attach any benefit payable hereunder shall be void.
Subject to the exceptions provided below or as required by applicable law, no
such benefit shall be liable for, or subject to, the debts, contracts,
liabilities, engagements or torts of any person.

 

(b)         Section 9.01(a) above shall not apply to any valid lien or offset
imposed by the United States Internal Revenue Service in accordance with Code
Section 6331.

 

(c)          Section 9.01(a) above shall not apply to any valid lien or offset
imposed by the Bank or other Employer with respect to a debt owed to the Bank or
other Employer by the Participant, spouse or designated beneficiary.

 

9.02 Incapacity. If the Administrator determines, or concurs with a
determination by a competent professional presented to it, that any person to
whom such benefit is payable is incompetent by reason of physical or mental
disability, the Administrator may cause the payments becoming due to such person
to be made to another for his benefit. Payments made pursuant to this Section
shall, as to such payment, operate as a complete discharge of the Plan, the Bank
and the Administrator.

 

9.03 Successors and Assigns. The provisions of the Plan are binding upon and
inure to the benefit of the Bank, its respective successors and assigns, and the
Participant and his beneficiaries, heirs, legal representatives, and assigns.

 

9.04 Limitation of Rights. This Plan shall not be deemed to constitute a
contract of employment between any Employer and any Participant or employee (or
be deemed consideration or an inducement for the employment of any Participant
or employee). Nothing contained in this Plan shall be deemed to give any
Participant or employee the right to be retained in the service of any Employer
or interfere with the right of any Employer to discharge any Participant or
employee at any time, regardless of the effect that such discharge may have upon
such Participant or employee under this Plan.

 

 



 11 

 

 

 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 





9.05 No Funding of the Plan. Any liability of the Bank to any Participant with
respect to any benefit payable hereunder shall be based solely upon any
contractual obligation created under the Plan. No obligation hereunder shall be
deemed secured by any pledge or encumbrance upon any specific assets of the
Bank. No Participant shall have any rights under the Plan, other than those of a
general, unsecured creditor of the Bank. The Bank may reserve (through a "rabbi
trust" or similar arrangement) such funds as the Bank may determine is necessary
to provide the benefits accrued under the Plan. Any funds the Bank so reserved
may be kept in cash, invested or reinvested. Any assets that may be segregated,
reserved, or otherwise identified by the Bank for the purpose of paying benefits
under the Plan nevertheless remain general assets of the Bank (and subject to
the claims of the general creditors of the Bank).

 

9.06 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

9.07 Notification of Addresses. Each Participant shall file with the
Administrator, from time to time, in writing, the post office address of the
Participant, the post office address of each Beneficiary, and each change of
post office address. Any communication, statement or notice addressed to the
last post office address filed with the Administrator (or if no such address was
filed with the Administrator, then to the last post office address of the
Participant or beneficiary as shown on the Bank's records) shall be binding on
the Participant and each beneficiary for all purposes of the Plan and neither
the Administrator nor any Bank shall be obliged to search for or ascertain the
whereabouts of any Participant or beneficiary.

 

9.08 Receipt and Release for Payments. Any payment to a Participant, spouse or
beneficiary, or his or her legal representative, guardian or committee, in
accordance with the provisions of the Plan, shall, to the extent thereof, be in
full satisfaction of all claims hereunder against the Administrator or the Bank
(either or whom may require such person, as a condition precedent to payment, to
execute a receipt and release of the Administrator and the Bank in a form
determined by the Administrator and the Bank).

 

9.09 Headings. The headings and subheadings of this Plan have been inserted for
convenience of reference (and are to be ignored in any construction of the
provisions hereof).

 

9.10 Indemnification. The Bank shall indemnify and hold harmless each person who
may serve on the Committee from any and all claims, loss, damages, expenses
(including attorney's fees) and liability (including any amounts paid in
settlement) arising from any act or omission of such person or persons, except
when the same is judicially determined to be due to the gross negligence or
willful misconduct of such person.

 

9.11 Tax Withholding. The Bank shall withhold from any payment made by it under
the Plan such amount or amounts as may be required for purposes of complying
with the tax withholding or other provisions of the Code, the Social Security
Act, as amended, or any federal, state or local income or employment tax
provision; or otherwise, for purposes of paying any estate, inheritance or other
tax attributable to any amounts payable hereunder.

 

 12 

 



 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

9.12 Responsibility for Legal Effect. Neither the Administrator nor the Bank
makes any representations or warranties, express or implied, or assumes any
responsibility concerning the legal, tax, or other implications or effects of
this Plan.

 

9.13 Successors, Acquisitions, Mergers, Consolidations. The terms and conditions
of the Plan inure to the benefit of, and bind, the Bank and the Participants,
and their successors, assigns and personal representatives.

 

9.14 Governing Law. The Plan shall be subject to and construed in accordance
with the laws of the Commonwealth of Virginia to the extent not preempted by the
provisions of ERISA.

 

9.15 Bonding. The Committee and all agents and advisors employed by it shall not
be required to be bonded, except as otherwise required by ER1SA.

 

9.16 Usage. Except where otherwise indicated by the context, any masculine
terminology used herein shall also include the feminine and vice versa, and the
definition of any term herein in the singular shall also include the plural and
vice versa.

 

9.17 Section 409A Provisions.

 

(a)                  Any benefit, payment or other right provided by the Plan
shall be provided or made in a manner, and at such time, in such form and
subject to such election procedures (if any), as complies with the applicable
requirements of Code section 409A to avoid a plan failure described in Code
section 409A(a)(1), including without limitation, deferring payment until the
occurrence of a specified payment event described in Code section 409A(a)(2).
Notwithstanding any other provision hereof or document pertaining hereto, the
Plan shall be so construed and interpreted to meet the applicable requirements
of Code section 409A to avoid a plan failure described in Code section
409A(a)(1).

 

(b)                  It is specifically intended that all elections, consents
and modifications thereto under the Plan will comply with the requirements of
Code section 409A (including any transition or grandfather rules thereunder).
The Bank is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply the requirements
of Code section 409A (including any transition or grandfather rules thereunder
and to declare any election, consent or modification thereto void if
non-compliant with Code section 409A.

 

 

 13 

 



 

VILLAGE BANK 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 9, 2016

 

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by its duly
authorized officer.

 



  VILLAGE BANK         By: /s/ William G. Foster, Jr.         Date: 7/9/2016



 

 

 14 

 



 

 

EXHIBIT A

 

DESIGNATION OF BENEFICIARY

 

Pursuant to the terms of the VILLAGE BANK SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN, in which I am a Participant, I hereby designate the following
beneficiary(ies) to receive any payment which may be due under the Plan after my
death:

 

Primary Individual Beneficiary(ies):

 

Name
Percent   Relationship               Contingent Individual Beneficiary (ies):  
    Name
Percent   Relationship                          

  

This designation hereby revokes any prior designation which may have been in
effect.

 



  Date:                   Witness     Executive Officer Acknowledged
by:  ___________________________      

 



 



 15 

 



  

Last Updated July 9, 2016

 

 

 

SCHEDULE A



 

 

EMPLOYEES APPROVED FOR PLAN PARTICIPATION

 BY BOARD COMMITTEE RESOLUTION



 

Eligible Employee Functional Title Participation Date       Thomas W. Winfree
Chief Executive Officer 10/20/03 Jack M. Robeson Senior Vice President, Lending

1/1/05 through 1/1/10 

Raymond E. Sanders

Executive Vice President and Chief

Operating Officer and Chief Risk Officer 

1/1/05 C. Harril Whitehurst, Jr. Executive Vice President and Chief Financial
Officer 1/1/05 Dennis J. Falk Executive Vice President, Chief Administrative
Officer and Treasurer

7/1/06 through 8/15/15 

William D. Stegeman Senior Vice President, Retail 1/1/09 through 8/19/09 Rebecca
L. Kline Executive Vice President, Retail Banking

9/1/09 through 6/30/15 

Chris P. Kyriakides Senior Vice President, Chief Lending Officer 11/1/09 through
2/15/12 James Thomas Powell Senior Vice President, Investment Services

4/1/10 through  8/1/11 

William G. Foster President and CEO 8/1/12 Katherine K. Wagner Senior Vice
President, Chief Lending Officer 8/1/12 through 10/21/13 James E. Hendricks, Jr.
Executive Vice President, Chief Credit Officer 11/1/13 Max C. Morehead, Jr.

Executive Vice President, Commercial Banking 

5/1/14

 

 

 16 

 



 

Last Updated July 9, 2016

 

 

 

SCHEDULE B 

SCHEDULE OF BENEFITS 

 



Eligible Employee Date of Plan Participation Fully Vested Benefit Amount,
Payment Period and Benefit Commencement Date1 Service Requirement Amount of
Annual Supplemental Benefit Earned/Year of Service Thomas W. Winfree October 20,
2003 $4,166.67/month for 240 months ($50,000/yr for 20 years), October 20, 2013
6 years $8,333.33 Jack M. Robeson January 1, 2005 through January 1, 20102
$1,041.67/month for 180 months ($12,500.04/yr for 15 years); July 1, 2015 10
years $2,500.00 Raymond E. Sanders January 1, 2005 $2,083.33/month for 180
months ($25,000/yr for 15 years) 10 years $2,500.00 C. Harril Whitehurst, Jr.
January 1, 2005 $2,083.33/month for 180 months ($25,000/yr for 15 years) 10
years $2,500.00 Dennis J. Falk July 1, 2006 through August 15, 20155
$2,083.33/month for 180 months ($25,000/yr for 15 years) 10 years $2,500.00
Rebecca L. Kline September 1, 2009 through June 30, 20156 June 30, 2016
$2,083.33/month for 180 months ($25,000/yr for 15 years) 10 years $2,500.00
Chris P. Kyriakides November 1, 2009 through February 15, 20123 $2,083.33/month
for 180 months ($25,000/yr for 15 years) 10 years $2,500.00 James T. Powell
April 1, 2010 through August 1, 20114 $2,083.33/month for 180 months ($25,000/yr
for 15 years) 10 years $2,500.00 William G. Foster August 1, 2012
$4,166.67/month for 240 months ($50,000/yr for 20 years) 10 years $5,000.00





James E. Hendricks, Jr. November 1, 2013

$2,083.33/month for 180  months ($25,000/yr for  15 years)

 

10 years $2,500.00

Max C. Morehead, Jr.

 

May 1, 2014 $2,083.33/month for 180 months ($25,000/yr for 15 years) 10 years
$2,500.00

   





 





1If no Benefit Commencement Date is indicated above for the Participant, then
the Participant's benefit shall commence in accordance with Article IV.

 

2Participant had completed five (5) years of service when his employment
terminated.

 

3Participant had completed two (2) years of service when his participation was
terminated by the Committee.

 

4Participant had completed one (1) year of service when his participation was
terminated by the Committee.

 

5Participant had completed nine (9) years of service when his employment
terminated.

 

6Participant had completed five (5) years of service when her participation was
terminated by the Committee.



 17 

 



 

 

SCHEDULE C

 

PARTICIPATING EMPLOYERS

 

 

 

1.VILLAGE BANK

 

 

 

 

 

 

 

 

 18 



 

 

 